Title: To James Madison from William Taylor, 3 April 1824
From: Taylor, William
To: Madison, James


        
          Dear sir,
          Alvarado 3rd April 1824.
        
        You were advised previous to my sailing from New York, of my intention to return to this Country via Tampico, where I arrived the 3rd day of January last, and thence, proceeded thro’ the Interior, to San Luis Pótosi, The Celebrated and far-famed mines of Guanajuato, The manufacturing City of Queretaro, on to the Metropolis, whence, passing thro’ Puebla, Halapa, & Vera Cruz, I reached this Sea Port Town on the 25. ultimo. A very brief Sketch, will serve to give you some idea of what most attracted my notice, on this extended route. Tampico has become a place of Considerable commercial importance, Occasioned by the Warfare between San Juan de Ullua, and Vera Cruz, since the commencement of which, this latter port has been closed, but these difficulties removed, Tampico, will again become a place of little or no note. The Bar at the Mouth of the River, 7 miles from the Town, not admitting a free and safe passage over it, of Vessels drawing more than 8 feet Water, and when inside of it, no Vessel Can approach nearer than 1½ Miles of the Town—where the Merchandize has to be trans-shipped Onboard of Canoes—by this process—the goods are frequently damaged. Vessels of a larger class, lay outside the Bar,

Whence, during 6 months of the year, they are liable to be driven either on shore, or out to Sea, by heavy northern Gales—called here Nortes. The Town of old Tampico, here spoken of (there occur 2 others in the vicinity of the same name, but of no note) is situated on the S. W. side of the lake, (very shallow) is composed principally of Indian huts with thatched roofs, and may contain 3000. or 3500 Souls, all Indians, or mixed breed, a few foreign merchts. & officers of Gouvernt. excepted—penetrating the interior from Tampico, the soil is good, & said to be capable of producing all those fruits & productions that are common to the tropical climes—but, the country is uninhabited. Thenceforward, to San Luis Potosi distant from Tampico 250 miles it becomes mountainous, very broken & Sterile, here and there a small valley excepted Which produces great Crops of Corn, red beans & pumpkins. The situation of San Luis Potosi, as above stated 250 miles from the Sea Board is extremely advantageous in a commercial point of view—being about iqua-distance from the Great Mines of Zacatecas, Real Catorce, and Guanajuato. It is said to contain 30.000 Inhabitants, very few Whites—here, the Spanish Gouvernt. have still many and active friends—thro’ secretly so. 40 Leagues from San Luis is the once populous, & rich City of Guanajuato, its population, estimated formerly at 90,000, is now reduced to about 23.000 Souls. That part of the City Called Valenciana is a ruin. I must do the Inhabitants of this City & the neighbouring Towns with same Province the justice to say, that they appeared to me to have clearer and more correct ideas of Liberty & a free Gouvernment, than any others I’ve met with in this Country.
        From Guanajuato to Queretaro I passed thro’ Several Towns conta[in]ing each from 12 a 15,000 Souls—and the most beautiful, and well watered Country, Rich and productive—I have yet travelled over in this Country, but in our own Country, on the Banks of the Missouri plains of Illinois & Indiana, & Banks of the Mississippi, I have seen better. Queretaro is distant from Guanajuato 35 a 40 Leagues—its manufactures are fretted down to the mere name. They never were any thing more than the old Virginia-house-wife establishment, upon an extended Scale, of Carding with hand and Spinning with the big, and little Wheel. There was one of paper, recently established, that pleased me much. The paper is made of the Magay, or Argave plant, such as was made use of in the time of the Montezumas—as appears by some records still extant. It has not yet acquired any degree of perfection. It is strong, Course and firm. Queretaro has a population of 30.000 Souls—is supplied with water that is brought 6 miles in an Aqueduct, some of the arches of which are about 60 feet high. It is distant from Mexico, 50 Leagues, Where I arrived 15 feby. In this extensive route, I in vain looked for the people. They were no where to be seen, no where to be found, except in Cities, Towns, and Villages. Can a people who thus live in

Cities, Towns, & villages, have the same attachment to home, the same love of Country, as we have, who are Scattered all over it? I should think not. Water was very Scar[c]e on all this route, not having met with more than three Streams, large enough to turn a griss mill.
        The Political horizon of this Country seems to be as much o’er Cast as ever. A Change of Gouvemt. does not seem to have Called into action any one man of Talent—of practical political wisdom—or acquaintance with business. 6 months ago, the men then in office Were more promising than otherwise. These have Since been driven from Office. The Departments of State, War, & Justice, Were Severally & Suddenly left without a head in Jany., & the duties of these, have ever since been discharged by Chief clerks. The Department of the Treasury is filled by a corrupt old Spaniard—and the Whole weight of the Supreme Executive Power falls on the Shoulders of a Superanuated old Lawyer, Dominguez, a good meaning, honest man, but totally destitute of all energy. Conspiracies happen frequently. Prisons are soon filled with the Conspirators. Gouvemt. hasn’t energy, or Strength enough to chastise them. A pardon is granted to all—a general Gaol delivery takes place—and the same men, immediately engage in new Conspiracies. One might almost say they have no love of Virtue, no fear of Vice. The indians in my humble opinion, are the most meritorious part of the community. The Character of the Whites has yet to be formed—at present, they are to be pitied, for they know not What they do. They are such as a Spanish policy made them. There is such an apathy, a listlessness on the part of Gouvent. that the very worst Consequences are to be feared. The high ways are so beset with Robbers, that travelling becomes as dangerous here as it ever was in Kentucky during the worst of Indian warfare.
        The war between the castle San Juan de Ullua & Vera cruz is still Carried on by the former. The Genl. Victoria believes himself the greatest patriot in the Known World. The old Spaniards by their Caresses & Sweet meats, induce him to do any thing they wish, save that of giving up the City—he is weak, vain, & capricious.
        The Iturbidean Party, begin to rally again, and are gathering strength daily, by the Injudicious Measures of the Ruling party. The Bourbons too, have Strong hopes. Indeed, in the present state of things—5000 Troops from any where, were they only Camanchés Indians, would march to Mexico. The Indians who are Cool, & Collected, and by no means Sanguinary, may Save the Country, as they have already done on Other Occasions.
        This little Town Contains about 3500 a 4000 Inhabitants. The Port is fine being 1½ miles from the Bar, over Which, Vessels drawing more than ten feet Water can’t at all Seasons of the year, pass. The U. S. Vessel Weazle

is now here, & the B. Spark, her Consort, out side the Bar. I am Very Respectfully, Dr sir, yr mo Ob St.
        
          William Taylor
        
        
          P.S. Be pleased to make my respectful Complts. to Mrs. Madison, and any of my relatives whom you may casually fall in with.
          
            W.T.
          
        
        
          P.S. By this occasion I send you a Book, Containing engravings of antiquity.
          In travelling thro’ this Country—It is soon observed that the women, are more upon their Knees, risando, y haciendo tortillas, than upon their feet—That fleas are more numerous than the people—and that amongst these—a White face is as seldom to be met with, as is a black one in the States of Pennsylvania & New York. The Whole Country, or nation, will not exceed that proportion.
          
            W.T
          
        
      